DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 40, and 48-60 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 01/14/2021, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Rappoport et al. (US 2016/0087329), Montevirgen et al. (US 9,001,002), Hsiung (US 2012/0229352), Liu et al. (US 2011/0193758), Leem (US 2010/0302110), Chen et al. (US 2010/0039347), Zhang et al. (US 2009/0051604), Hill et al. (US 2008/0165065), Wulff et al. (US 2006/0232484), and the other cited references are all cited as teaching some elements of the claimed invention including a rigid internal chassis, an antenna, and an external sidewall. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845